        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 1 of 20



                            UNITIED STATES DISTRICT COURT
                      FOR THE EASTERN DISTICT OF NORTH DAKOTA

STEVEN RALSTON                                 )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )       Case No. 3:20-cv-00236-ARS
                                               )
PFG TRANSCO, INC., et al.                      )
                                               )
                       Defendants.             )

                                FIRST AMENDED COMPLAINT

       COMES NOW Plaintiff, STEVEN RALSTON, by and through his undersigned counsel of

record, and for his First Amended Complaint for Damages against Defendants PFG TRANSCO,

INC.; PERFORMANCE TRANSPORTATION LLC D/B/A PERFORMANCE FOOD GROUP;

PERFORMANCE FOOD GROUP INC., and KENNETH O. LESTER COMPANY, INC., D/B/A

PFG CUSTOMIZED DISTRIBUTION (hereinafter referred to collectively as “Defendants PFG”)

and ERIC NATHANIEL SHIPE, sets forth, states, and avers as follows:

                                    I.    Venue and Jurisdiction

       1.      That venue in this cause is proper pursuant to 28 U.S.C. Sec. 1391 (b)(1) in that a

substantial part of the events’ omissions giving rise to the claim occurred, were in the United States

District Court of North Dakota.

       2.      That venue is proper against Defendants in the United States District Court for the

Eastern District of North Dakota, in that this cause arose from a motor vehicle collision in Nelson

County, North Dakota.

       3.      That subject matter jurisdiction is conferred upon this court pursuant to 28 U.S. C.

Sec. 1332, in that Plaintiff is a citizen of the State of North Dakota, and Defendants are all residents

of foreign states other than North Dakota, such that complete diversity exists between the Plaintiff

and all Defendants; the cause presents matters in controversy of value that exceeds seventy-five

                                                   1
           Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 2 of 20



thousand dollars ($75,000.00), exclusive of interest and costs, and it between citizens of different

states.

          4.   That the exercise of personal jurisdiction against Defendants does not violate

fundamental fairness and dictates the Due Process Clause of the United States Constitution, in that

Defendants committed tortuous acts within the State of North Dakota, such that the exercise of

personal jurisdiction comports with Rule 4 of the North Dakota Rules of Civil Procedure, and the

North Dakota and United States Constitution.

                   II.     ALLEGATIONS COMMON TO ALL COUNTS

                                               Parties

          5.   That Plaintiff Steven Ralston is an individual and resident of the State of North

Dakota, residing at 4484 122nd Ave NE, Petersburg, North Dakota 58272.

          6.   That Defendant Eric Shipe is a resident of DeKalb County, Indiana, however, is

currently incarcerated in the Indiana Department of Corrections, New Castle Correctional Facility,

DOC No. 942173, 1000 Van Nuys Rd., New Castle, IN 47362, where he is expected to reside for

the next 11 years on a term of confinement for felony child molestation convictions.

          7.   That Defendant PFG Transco, Inc., is a Tennessee Corporation, and is an interstate

motor carrier registered with the Federal Motor Carrier Safety Administration, USDOT #35568,

MC #208086, 2017 MCS-150 mileage 45,068,357, operating over 400 power units, authorized to

haul Fresh Produce, Meat, Chemicals, Refrigerated Food and Beverages in interstate commerce.

Defendant PFG Transco, Inc. purports in public filing to have a principal address of 245 North

Castle Heights Avenue, Lebanon, Tennessee, 37087-2741 but in fact conducts all substantive

business operations out of Performance Food Groups Company, corporate offices located at 12500

West Creek Parkway, Richmond, Virginia 23238. Defendant PFG Transco, Inc. may be served



                                                 2
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 3 of 20



through its registered agent National Registered Agents, Inc. 300 Montvue Road, Knoxville,

Tennessee, 37919.

       8.      That Defendant Performance Transportation LLC d/b/a Performance Food Group, is

a Delaware Limited Liability Company and is an interstate motor carrier registered with the Federal

Motor Carrier Safety Administration, USDOT #270150, MC #199118, 2018 MCS-150 mileage

117,328,238, operating over 2539 power units, authorized to haul Fresh Produce, Meat, Chemicals,

Refrigerated Food and Beverages in interstate commerce, with its principal place of business located

at 12500 West Creek Parkway, Richmond, Virginia 23238, and may be served through its

Registered Agent, A. Brent King at 12500 West Creek parkway, Richmond, Virginia, 23238-0000.

       9.      That Defendant Performance Food Group Inc. is a Colorado corporation with its

principal place of business in the State of Virginia, located at 12500 West Creek Parkway, Richmond

Virginia, 23238. Licensed and registered to do business in the State of North Dakota, and may be

served through its registered agent; National Registered Agents, Inc. 120 West Sweet Ave,

Bismarck, ND, 58504-5566.

       10.     That Defendant Kenneth O. Lester Company, Inc. D/B/A PFG Customized

Distribution is a parent company of Defendant PFG Transco, Inc., and in turn a subsidiary of

Defendant Performance Food Group, Inc., which is itself a wholly owned subsidiary of Performance

Food Group Company. Defendant Kenneth O. Lester Company may be served through its principal

address of 245 Castle Heights Ave. North Lebanon, Tennessee, or through the ND Secretary of State

(N.D.C.C. Sec. 10-01.1-13), 600 E. Boulevard Ave., Dept 108, Bismarck, ND 58505-0500.

       11.     That the Performance Food Group Defendants have trucking operations which

account for 156 million road miles per year, serving 200,000 customers, through over 100

distribution locations, and employing close to 25,000 employees.




                                                 3
          Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 4 of 20



         12    That Defendants Kenneth O. Lester Company; Defendant PFG Transco, Inc.;

Performance Food Group Inc.; and Performance Transportation LLC are hereinafter collectively

referred to as “Performance Food Group Defendants,” or “Defendants PFG.”

                     Operations of the Performance of the Food Group Defendants

         13.   That the operations of all of the Performance Food Group Defendants are directed,

controlled, and coordinated centrally and jointly primarily through their offices located at 12500

West Creek Parkway, Richmond Virginia.

         14.   That the policies, procedures, and management of fleet safety, risk management, and

fleet management, albeit inadequate, are centrally promulgated, directed, and controlled by

employees of Defendant Performance Food Group, Inc., and its subsidiaries.

         15.   That the Performance Food Group Defendants have a track record of grossly

negligent vetting drivers, in a manner consistent with the Federal Motor Carrier Safety

Administration’s Regulations, including allowing drivers with moving violations, which would

disqualify them from driving 80,000 pound tractor trailers down the highways of this nation.

         16.   That the Performance Food Group Defendants have extensive commercial trucking

operations throughout the 48 contiguous lower states, including the State of North Dakota, in which

they have systematically availed themselves of the State’s highway and paid use taxes regarding the

same.

         17.   That Defendant Shipe was fatigued and falling asleep at the time of the collision at

issue.

         18.   That fatigue and distraction are among the major risk factors associated with

commercial motor vehicle (CMV) crashes. The effects of fatigue on drivers include impaired

performance, loss of attentiveness, slower reaction times, impaired judgment, and increased

probability of falling asleep.


                                                4
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 5 of 20



       19.     That the Performance Food Group Defendants have a track record of encouraging,

directing, and/or allowing fatigued drivers to drive, or to “force dispatch” such drivers in violation

of Part 395 section 395.3(a)(2) and section 395.3(a)(3) of the Federal Motor Carrier Safety

Regulations. For example, and not limited to: On January 8, 2016, Defendants dispatched Felton

Thomas, their employee, while too tired and without having the required full, uninterrupted, ten-

hour break/rest period, on Interstate 40 in Oklahoma, where Mr. Thomas fell asleep, causing a

catastrophic accident.

       20.     That the Performance Food Group Defendants allow drivers to operate tractor trailers

in violation of hours of service or when otherwise fatigued, to the point of falling asleep at the wheel

while in interstate commerce.

       21.     That the Performance Food Group Defendants allowed a driver who had been fired

from a prior employer for testing positive for drug use to drive.

       22.     That the historical grossly negligent vetting of drivers in a manner inconsistent with

the FMCA Regulations was continued in kind with respect to Defendant Shipe.

       23.     That the Performance Food Group Defendants failed to properly institute Safety

Management Controls, through policies, programs, practices, and procedures to ensure compliance

with applicable safety regulations which ensure the safe movement of products through the

transportation system.

       24.     That the mechanical systems on Defendants’ 2016 Freightliner tractor had defective

and dangerous brakes in violation of 49 C.F.R. 393.53.

       25.     That the historical lack of Safety Management Controls exhibited by the

Performance Food Group Defendants includes: Commercial driver’s license standard violations

(Part 383); The use of unqualified drivers (Part 391); Improper use and driving of motor vehicles

(Part 393); Unsafe vehicles operation (Part 393); the use of fatigued drivers (Part 395); Inadequate


                                                   5
         Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 6 of 20



inspection, repair, and maintenance of vehicles (Part 396); and shows gross negligence on the part

of the motor carrier.

        26.     That at the time of the collision, Defendant Shipe was at the end of his allowed hours

of service, and was obviously fatigued. He told law enforcement officers at the scene, “he was trying

to maximize his drive time prior to having to pull over.” Driving while fatigued is one of the most

dangerous acts a commercial motor vehicle operator can undertake, and is well known by

commercial motor vehicle operators to be the cause of a substantial amount of fatality accidents.

        27.     That fatigue is almost 3 times more likely to be a causative factor in commercial

motor vehicle accidents, than alcohol, and in fact with respect to LTL Carriers, 14.4% of crashes.

        28.     That Defendant Shipe has acknowledged that prior to the collision he had reviewed

the Indiana Commercial Motor Vehicle Manual, which contained numerous admonishments with

respect to the dangers associated with fatigued driving, which includes:

                    •   Fatigue and lack of alertness.

                    •   Fatigues is physical or mental tiredness that can be caused by
                        physical or mental strain, repetitive tasks, illness, or lack of
                        sleep. Just like alcohol and drugs, it impairs your vision and
                        judgment.
                    •   Fatigue causes areas related to speed and distance increases
                        your risk of being in a crash, causes you to not see and react
                        to hazards as quickly and effects your ability to make critical
                        decisions. When you are fatigued, you could fall asleep behind
                        the wheel and crash, injuring or killing yourself or others.
                    •   Fatigued or drowsy driving is one of the leading causes of
                        traffic collisions. NHTSA estimates that 100,000 police
                        reported crashes per year are the result of drowsy driving.

                    •   Research has identified that … commercial drivers, especially
                        long haul drivers, and people with untreated sleep disorders,
                        or with short term or chronic sleep deprivation as being at an
                        increase for having a fall asleep crash.

        29.     That the actions of Defendants exhibited no care at all, evidencing a reckless and

willful neglect for the safety of others, including Plaintiff.


                                                    6
           Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 7 of 20



       30.      That the dash camera of the tractor trailer showed Defendant Eric Shipe asleep at the

wheel until the “crash avoidance” alarm sounded, immediately prior to impact with the rear of

Plaintiff Steven Ralston’s motorcycle.

       31.      That Defendant Shipe knew prior to July 13, 2018, that it was extremely dangerous

to drive a commercial motor vehicle when fatigued.

       32.      That Defendant Shipe knew that by driving fatigued, he was putting his own life and

the lives of other people on the road in extreme danger.

       33.      That Defendant Shipe knew and agrees, that to drive when you are fatigued and

falling asleep in a commercial motor vehicle, or any vehicle really for that matter, would be a

reckless act.

       34.      That Defendant Shipe was aware and agrees with the information and instructions

found in the Indiana Commercial Driver’s Manual, which set forth numerous facts and statistics

regarding the dangers of fatigued driving, and was aware of such information prior to July 13, 2018.

       35.      That Defendant Shipe was further counseled and trained by his employer regarding

fatigue, and in fact signed on April 11, 2018, slightly more than 90 days prior to the collision, an

acknowledgment of receiving the Fatigue Action Plan of PFG

       36.      That Defendant Shipe was even shown videos on issues associated with fatigued

driving.

       37.      That as a result of this collision, Defendant Eric Shipe was charged with Reckless

Endangerment, in violation of Section 12.1-17-03, of the NDCC, a Class C Felony.

       38.      That the sworn Declaration of Probable Cause for Defendant Shipe’s criminal charge

for– NDCC 31-15-05 by SGT Adrian Martinez set forth the following:

                a. “Shipe was a driver of a commercial motor vehicle.”

                b. “Shipe rear ended a motorcycle causing serious bodily injuries.”


                                                  7
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 8 of 20



               c. “There is video evidence showing Shipe was either falling asleep
                  and/or sleeping while driving down the roadway.”

               d. “Shipe was nearing the end of his allotted drive time and had a
                  co-driver; however he did not stop to switch out.”

               e. “Shipe admitted he was trying to maximize his drive time prior to
                  having to pull over.”

               f. “Shipe admitted the motorcycle was riding in the center lane.”

       39.     That the willful and wanton acts evidencing recklessness, oppression and actual

malice towards the traveling public set forth herein are exhibited in the hiring of Defendant Shipe,

and entrusting him with an 80,000 pound vehicle, who at the time of the collision at issue had a

reckless and dangerous driving history, such that hiring him and entrusting him with a commercial

motor vehicle, specifically the 2016 Freightliner truck, VIN No. 1FUJGLD57GLHT0242, violated

the Federal Motor Carrier Safety Administrations regulations. That history consisted of, but was

not limited to the following:

               a.      Disregarding automatic signal
                       Allen, IN Superior Court – November 12, 1996;

               b.      Violation of learner’s permit
                       Allen, IN Superior Court – July 2, 1997;

               c.      Failure to prove financial responsibility
                       Allen, IN Superior Court – July 2, 1997;

               d.      Driving while suspended
                       Allen, IN Superior Court – July 2, 1997;

               e.      Driving while suspended
                       Allen, IN Superior Court – October 31, 1997;

               f.      Failure to use lights
                       Allen, IN Superior Court – October 31, 1997;

               g.      No operator’s license when required
                       Allen, IN Superior Court – October 31, 1997;

               h.      Operate vehicle while suspended
                       Allen, IN Superior Court – May 1, 1998;

                                                 8
Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 9 of 20




    i.    Operate vehicle while suspended
          Allen, IN Superior Court – May 13, 1998;

    j.    False and fictitious registration
          Allen, IN Superior Court – May 13, 1998;

    k.    Operate vehicle while suspended
          Allen, IN Superior Court – March 14, 2000;

    m.    No operator’s license when required
          Allen, IN Superior Court – March 15, 2000;

    n.    Unauthorized use of railroad routeway
          Allen, IN Superior Court – December 22, 2000;

    o.    Operate vehicle while suspended
          Allen, IN Superior Court – November 30, 2005;

    p.    Failure to wear safety belt
          Allen, IN Superior Court – November 30, 2005;

    q.    No operator’s license when required
          Allen, IN Superior Court – November 30, 2005;

    r.    No tail lights
          Whitley, IN Superior Court – January 23, 2006;

    s.    Logbook violation
          LaPorte, IN Superior Court – November 6, 2006;

    t.    Failure to wear safety belt
          Allen, IN Superior Court – March 12, 2009;

    u.    Exceeded max lawful speeds
          Allen, IN Superior Court – August 27, 2009;

    v.    Failure of occupant to use safety belt
          New Haven, IN City Court – October 26, 2009;

    w.    Driving on wrong side of road
          Whitley, IN Superior Court – August 16, 2010;

    x.    Speeding in construction zone (55 in 45 mph zone)
          Lake Superior, IN Court, County Division – November 24, 2010;

    y.    Driving while suspended
          Allen, IN Superior Court – August 14, 2012;

                                   9
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 10 of 20




                z.      Speeding
                        Allen, IN Superior Court – August 14, 2012;

                aa.     Driving while suspended
                        New Haven, IN City Court – June 17, 2013; and

                bb.     Speeding
                        New Haven, IN City Court – February 16, 2015.

        40.     That prior to placing Defendant Shipe on the road, Defendant PFG Transco, would

have known of the aforementioned violations.

        41.     That prior to hiring Defendant Shipe, Defendant PFG Transco would have been

aware of his driving history that included multiple suspensions, multiple speeding violations, some

of which were in a work zone, and overall a record that, pursuant to the man responsible in large

part for hiring him, raised some concerns about Defendant Shipe’s ability to abide by traffic safety

laws.

        42.     That within weeks of Defendant Shipe being given a PFG Transco commercial motor

vehicle, he was counseled for a near intersectional collision on August 2, 2016.

        43.     That within days of his first counseling session, Defendant Eric Shipe was counseled

for falsification of logs, occurring on August 5, 2016, and resulting in counseling on August 24,

2016.

        44.     That almost 30 days after his second counseling session, Defendant Shipe was cited

with an hour of service 30 minute violation, on September 27, 2016. He had now been counseled 3

times in approximately 60 days.

        45.     That on May 31, 2017, Defendant Eric Shipe was counseled and cited for another

safety violation, specifically a seat belt violation, resulting in the loss of his safety bonus.

        46.     That on June 22, 2017, less than 30 days after the seat belt violation, Defendant Shipe

was counseled for violating posted speed limits, improper following distance, and other unsafe acts,


                                                   10
         Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 11 of 20



again losing his safety bonus, when he was caught traveling 58 mph in a 45 mph zone, in his

commercial motor vehicle.

         47.     That approximately 60 days after his last counseling, he is again caught violating a

serious Federal Motor Carrier Safety Administration regulation, prohibiting the use of electronic

devices while driving.

         48.     That Defendant Shipe was again counseled for seat belt violation, on February 21,

2018.

         49.     That on April 2, 2018, Defendant Shipe was again counseled for a speeding violation.

This one coming less than 3 months prior to the catastrophic collision with Mr. Ralston.

         50.     That Chuck Verba, the former Recruiting and Safety Manager of PFG Transco,

admitted in his deposition, that as of April 2018, he would lean in the direction of terminating Eric

Shipe.

         51.     That the actions of Defendants, as set forth herein, exhibited recklessness, oppression

and actual malice towards persons traveling on public roads, including but not limited to Plaintiff

Steven Ralston.

         52.     That Def Shipe was unfit; and the PFG Defendants, were reckless in employing

and/or retaining him as a driver of a commercial motor vehicle.

                                III.    FIRST CAUSE OF ACTION

               Direct Negligence and Gross Negligence of Defendant Eric N. Shipe

         53.      Plaintiff Ralston incorporates by reference the allegations contained in paragraphs

1 through 52 above as if fully stated herein.

         54.     That with respect to the ownership and/or operation of his vehicle at the time in

question, Defendant Shipe was negligent. Defendant's negligence included, but was not limited to,

the following:

                                                   11
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 12 of 20



               a.       Defendant failed to keep a careful lookout; or

               b.       Defendant drove while fatigued, in violation of the FMCA Regulations; or

               c.       Defendant knew or by the use of reasonable care could have known that there

                        was a reasonable likelihood of collision in time thereafter to have sounded a

                        warning, or slackened speed and swerved, or stopped but Defendant failed

                        to do so; or

               d.       Defendant drove in a reckless and dangerous fashion, continuing to operate

                        a commercial motor vehicle when not in a physical condition to do so safely;

                        or

               e.       Defendant struck Plaintiff’s motorcycle from behind; or

               f.       Defendant operated a commercial motor vehicle with a defective braking

                        system.

       55.     That the actions of Defendant Shipe exhibited gross negligence and reckless

disregard for the traveling public’s safety, including but not limited to Plaintiff Steven Ralston.

       56.     That after the initial collision, Defendant Shipe continued to exercise reckless

disregard and lack of reasonable care as to Plaintiff’s person, as evidenced by the fact that he never

locked up his brakes and attempted to stop with any urgency, instead dragging Plaintiff and his

motorcycle a great distance down the road.

       57.     That as a direct and proximate result of Defendant Shipe's negligence, Plaintiff

Steven Ralston sustained serious debilitating injuries, including massive internal injuries, multiple

broken bones requiring extensive hospitalization, repeated surgical intervention, and long term

care, which nevertheless has led to chronic and permanent injury, disability, pain, suffering and loss

of enjoyment of life.


                                                  12
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 13 of 20



       58.     That as a further and direct and proximate result of the negligence of Defendant

Shipe as set forth above, Plaintiff Steven Ralston sustained lost wages, including lost employment

benefits, and also incurred substantial medical bills, and is reasonably certain to suffer in the future

loss of wages and incur future medical expense.

       WHEREFORE, Plaintiff Steven Ralston prays for judgment against Defendant Shipe for

compensatory damages in an amount in excess of $75,000.00, and further requests a judgment for

exemplary damages in an amount of $250,000.00, or two times the amount of compensatory

damages awarded, whichever is greater, and all other relief that the Court deems just and proper, as

well as his costs and expenses incurred in the prosecution of said claim.

                              IV.     SECOND CAUSE OF ACTION

Liability of Defendants PFG based upon direct negligence, agency, respondeat superior and
                                   ostensible control

       59.     Plaintiff Ralston incorporates by reference the allegations contained in paragraphs

1 through 58 above as if fully stated herein.

       60.     That Defendants PFG are the employer(s) of Defendant Shipe. Defendants PFG,

are responsible for the actions of its employee Defendant Shipe, based on a master servant

relationship or the doctrine of respondeat superior.

       61.     That the above-referenced vehicular collision was caused in whole or in part by the

negligence of Defendants PFG, whose agent was acting in his capacity as an agent for Defendants

PFG, in failing to use the highest degree of care in the operation of the Defendants PFG’s vehicle,

including but not limited to the following:

               a.      Defendant failed to keep a careful lookout; or

               b.      Defendant drove while fatigued, in violation of the FMCA Regulations; or




                                                  13
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 14 of 20



               c.      Defendant knew or by the use of reasonable care could have known that there

                       was a reasonable likelihood of collision in time thereafter to have sounded a

                       warning, or slackened speed and swerved, or stopped but Defendant failed

                       to do so; or

               d.      Defendant drove in a reckless and dangerous fashion, continuing to operate

                       a commercial motor vehicle when not in a physical condition to do so safely;

                       or

               e.      Defendant struck Plaintiff’s motorcycle from behind; or

               f.      Defendant operated a commercial motor vehicle with a defective braking

                       system.

       62.     That Defendants failed to properly maintain the braking system on the 2016

Freightliner commercial motor vehicle and its trailer in a reasonably prudent fashion and

inconsistent with the Federal Motor Carrier Safety Administrations Regulations.

       63.     That as a direct and proximate result of the negligence of Defendant Shipe, who

was acting in the course and scope of his employment with Defendants PFG, Plaintiff Steven

Ralston has been caused to endure and sustain serious debilitating injuries, including massive

internal injuries, multiple broken bones requiring extensive hospitalization, repeated surgical

intervention and long term care, which nevertheless has led to chronic and permanent injury,

disability, pain, suffering and loss of enjoyment of life.

       64.     That as a further and direct and proximate result of the negligence of the

Performance Food Group Defendants, as set forth above, Plaintiff Steven Ralston sustained lost

wages and medical bills, and is reasonably certain to suffer in the future loss of wages and incur

future medical expense.


                                                  14
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 15 of 20



       WHEREFORE, Plaintiff Steven Ralston prays for judgment against Defendant Shipe for

compensatory damages in an amount in excess of $75,000.00, and further requests a judgment for

exemplary damages in an amount of $250,000.00, or two times the amount of compensatory

damages awarded, whichever is greater, and all other relief that the Court deems just and proper, as

well as his costs and expenses incurred in the prosecution of said claim.

                              V.      THIRD CAUSE OF ACTION

                    Negligent Entrustment Claims Against PFG Defendants

       65.     Plaintiff Steven Ralston incorporates by reference the allegations contained in

paragraphs 1 through 64 above as if fully stated herein.

       66.     That at and prior to the collision referred to above, Defendants PFG were the owners,

operators, or otherwise had legal custody and control of the truck being driven by Defendant Shipe

pursuant to lease agreements with Ryder.

       67.     That the Performance Food Group Defendants caused or knowingly permitted

Defendant Shipe to drive their vehicle upon a highway, and/or gave or furnished the vehicle to

Defendant Shipe.

       68.     That at the time the Performance Food Group Defendants furnished Defendant Shipe

with the vehicle, Performance Food Group Defendants knew or reasonably should have known that

Defendant Shipe lacked the ability to safely operate the vehicle, was a habitual reckless driver, failed

to follow basic commercial driving safety rules, was inadequately trained, supervised, and

monitored, and therefore, should not have been entrusted with the Freightliner’s use and operation.

       69.     That as a direct and proximate result of the negligence and gross negligence of the

Performance Food Group Defendants in negligently entrusting their vehicle to Defendant Shipe in

violation of common law, Plaintiff Steven Ralston has been caused to endure and sustain serious


                                                  15
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 16 of 20



debilitating injuries, including massive internal injuries, multiple broken bones requiring extensive

hospitalization, repeated surgical intervention and long term care, which nevertheless has led to

chronic and permanent injury, disability, pain, suffering and loss of enjoyment of life.

       70.     That the actions of the Performance Food Group Defendants, in allowing Defendant

Shipe to operate the truck at issue, in light of the complete lack of experience, training, and licensure

of Defendant Shipe, constituted reckless indifference to the rights and physical well-being of

Plaintiff, or otherwise wanton conduct.

       WHEREFORE, Plaintiff Steven Ralston prays for judgment against Defendant Shipe for

compensatory damages in an amount in excess of $75,000.00, and further requests a judgment for

exemplary damages in an amount of $250,000.00, or two times the amount of compensatory

damages awarded, whichever is greater, and all other relief that the Court deems just and proper, as

well as his costs and expenses incurred in the prosecution of said claim.

                              VI.     FOURTH CAUSE OF ACTION

             Negligent Training and Supervision Claims Against PFG Defendants

       71.     Plaintiff Steven Ralston incorporates by reference the allegations contained in

paragraphs 1 through 70 as if fully stated herein.

       72.     That pursuant to Federal Motor Carrier Regulation, 49 CFR 390.11 Defendants PFG

is mandated to require observance by its drivers of all duties and regulations imposed by the

regulations pursuant to 49 CFR 390 §§ et seq.

       73.     That the Performance Food Group Defendants had the ability to monitor, supervise,

train, and audit their drivers through various means, including but not limited to electronic driver

logs, GPS monitoring, MVR background checks, audit files, drug testing and other means followed

by reasonably prudent commercial vehicle operators of like size and sophistication.


                                                  16
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 17 of 20



       74.     That the Performance Food Group Defendants failed to require its drivers to obey

and observe the requirements imposed by the above-referenced duties and regulations, including but

not limited to those regulations relating to driver fatigue (392.3); hours of service (395.3); daily logs

(390.35 and 395.8); proper speed (392.6); and hiring and retention (Part 391).

       75.     That as a direct and proximate result of such failure on the part of the Performance

Food Group Defendants to require observance of the above-referenced duties and regulations,

Plaintiff Steven Ralston has been caused to endure and sustain serious debilitating injuries, including

massive internal injuries, multiple broken bones requiring extensive hospitalization, repeated

surgical intervention and long term care, which nevertheless has led to chronic and permanent injury,

disability, pain, suffering and loss of enjoyment of life.

       76.     That the actions of the Performance Food Group Defendants, in allowing Defendant

Shipe to operate the truck at issue, in light of the complete lack of experience, training, and licensure

of Defendant Shipe, constituted reckless indifference to the rights and physical well-being of

Plaintiff, or otherwise wanton conduct.

       WHEREFORE, Plaintiff Steven Ralston prays for judgment against Defendant Shipe for

compensatory damages in an amount in excess of $75,000.00, and further requests a judgment for

exemplary damages in an amount of $250,000.00, or two times the amount of compensatory

damages awarded, whichever is greater, and all other relief that the Court deems just and proper, as

well as his costs and expenses incurred in the prosecution of said claim.

                               VII.    FIFTH CAUSE OF ACTION

               Negligent Hiring and Retention Claims Against PFG Defendants

       77.     Plaintiff Steven Ralston incorporates the allegations contained in paragraphs 1

through 76 above as if fully stated herein.


                                                  17
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 18 of 20



        78.    That the Performance Food Group Defendants hired and then retained Defendant

Shipe for a position for which he was not properly trained, supervised, experienced, or qualified to

hold.

        79.    That the Performance Food Group Defendants were under the duty to exercise

reasonable care to control their employee Defendant Shipe so as to prevent him from intentionally

harming others or from so conducting himself as to create an unreasonable risk of bodily harm to

them in that Defendant Shipe was using a vehicle owned by the Performance Food Group

Defendants, and the Performance Food Group Defendants knew or had reason to know that it had

the ability to control Defendant Shipe, and knew or should have known of the necessity and

opportunity for exercising such control.

        80.    That the Performance Food Group Defendants knew or should with the exercise of

reasonable care have known that the actions of Defendant Shipe would create an unreasonable risk

of harm to the public by operation of a vehicle he was not properly experienced or trained to drive.

That by failing to control, supervise and instead retain Defendant Shipe as an employee operating a

commercial vehicle, the Performance Food Group Defendants breached a duty to Plaintiff Ralston.

        81.    That as a direct result of the above-referenced negligence, Plaintiff Steven Ralston

sustained personal injury and caused to endure and sustain serious debilitating injuries, including

massive internal injuries, multiple broken bones requiring extensive hospitalization, repeated

surgical intervention, and long term care, which nevertheless has led to chronic and permanent

injury, disability, pain, suffering and loss of enjoyment of life.

        82.    That as a further direct and proximate result of the negligence of Defendants, as more

fully set forth above, Plaintiff is reasonably certain to suffer loss of wages and has suffered and is

reasonably certain to suffer in the future loss of wages and income.


                                                   18
        Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 19 of 20



        83.    That the actions of the Performance Food Group Defendants, in allowing Defendant

Shipe to operate the truck at issue, in light of the complete lack of experience, training, and licensure

of Defendant Shipe, constituted reckless indifference to the rights and physical well-being of

Plaintiff, or otherwise wanton conduct.

        WHEREFORE, Plaintiff Steven Ralston prays for judgment against Defendant Shipe for

compensatory damages in an amount in excess of $75,000.00, and further requests a judgment for

exemplary damages in an amount of $250,000.00, or two times the amount of compensatory

damages awarded, whichever is greater, and all other relief that the Court deems just and proper, as

well as his costs and expenses incurred in the prosecution of said claim.

                                          Demand for Trial

        COMES NOW Plaintiff pursuant to F.R.C.P. 38 and requests a trial by jury on all issues

so triable.




                                                  19
       Case 3:20-cv-00236-DMT-ARS Document 61 Filed 03/05/21 Page 20 of 20



                                                     EDEMAN & THOMPSON, LLC

                                                             /s/ James T. Thompson
                                                     James T. Thompson          MO #37245
                                                     3100 Broadway, Suite 1400
                                                     Kansas City, Missouri 64111
                                                     Tel: (816) 561-3400
                                                     Fax: (816) 561-1664
                                                     jamesthompson@etkclaw.com

                                                     DAVID C. THOMPSON, P.C.




                                                      David C. Thompson
                                                      Attorney at Law
                                                      321 Kittson Avenue
                                                      P.O. Box 5235
                                                      Grand Forks, ND 58206-5235
                                                      (701) 775-7012 (telephone)
                                                      (701) 775-2520 (facsimile)
                                                      dct@rrv.net (e-mail)

                                                      ATTORNEYS FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

       I hereby certify on the 5th day of March 2021, the foregoing was filed electronically using
the Court’s electronical filing system, which sends notification of filing to all counsel of record.

                                                            James T. Thompson
                                                     Attorney for Plaintiff




                                                20
